UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-39595-01 FelCor Lodging Limited Partnership (Exact name of registrant as specified in its charter) Delaware 75-2544994 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas (Address of principal executive offices) (Zip Code) (972) 444-4900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo FELCOR LODGING LIMITED PARTNERSHIP INDEX Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements 3 Consolidated Balance Sheets March 31, 2010 and December31, 2009 (unaudited) 3 Consolidated Statements of Operations – For the Three Months Ended March31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Comprehensive Loss – For the Three Months Ended March31, 2010 and 2009 (unaudited) 5 Consolidated Statements of Partners’ Capital for the Three Months Ended March31, 2010 and 2009 (unaudited) 6 Consolidated Statements of Cash Flows – For the Three Months Ended March31, 2010 and 2009 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 General 21 Financial Comparison 22 Results of Operations 22 Non-GAAP Financial Measures 23 Pro Rata Share of Rooms Owned 26 Hotel Portfolio Composition 27 Hotel Operating Statistics 28 Hotel Portfolio 30 Liquidity and Capital Resources 32 Inflation 32 Seasonality 34 Disclosure Regarding Forward-Looking Statements 34 Item 3.Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PART II – OTHER INFORMATION Item 5.Other Information 36 Item 6.Exhibits 36 SIGNATURE 37 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements FELCOR LODGING LIMITED PARTNERSHIP CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) March31, 2010 December31, 2009 Assets Investment in hotels, net of accumulated depreciation of $936,120 atMarch31, 2010 and $916,604 at December 31, 2009 $ $ Investment in unconsolidated entities Cash and cash equivalents Restricted cash Accounts receivable, net of allowance for doubtful accounts of $317 at March31, 2010 and $406 at December 31, 2009 Deferred expenses, net of accumulated amortization of $16,130 atMarch31, 2010 and $14,502 at December 31, 2009 Other assets Total assets $ $ Liabilities and Partners’ Capital Debt, net of discount of $61,764 at March31, 2010 and $64,267 atDecember 31, 2009 $ $ Distributions payable Accrued expenses and other liabilities Total liabilities Commitments and contingencies Redeemable units at redemption value, 295 units issued and outstanding at March31, 2010 and December 31, 2009 Capital: Preferred units, $0.01 par value, 20,000 units authorized: Series A Cumulative Convertible Preferred Units, 12,880 units issued and outstanding at March31, 2010 and December 31, 2009 Series C Cumulative Redeemable Preferred Units, 68 units issued andoutstanding at March31, 2010 and December31, 2009 Common units, 69,413 units issued at March31, 2010 and December31,2009 Accumulated other comprehensive income Total FelCor LP capital Noncontrolling interests Total partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 FELCOR LODGING LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March31, 2010 and 2009 (unaudited, in thousands, except for per unit data) Three Months Ended March 31, Revenues: Hotel operating revenue $ $ Other revenue Total revenues Expenses: Hotel departmental expenses Other property related costs Management and franchise fees Taxes, insurance and lease expense Corporate expenses Depreciation and amortization Impairment loss - Other expenses Total operating expenses Operating income (loss) ) Interest expense, net ) ) Loss before equity in loss from unconsolidated entities ) ) Equity in loss from unconsolidated entities ) ) Loss from continuing operations ) ) Discontinued operations 35 ) Net loss ) ) Net loss attributable to noncontrolling interests Net loss attributable to FelCor LP ) ) Preferred distributions ) ) Net loss attributable to FelCor LP common unitholders $ ) $ ) Basic and diluted per common unit data: Loss from continuing operations $ ) $ ) Net loss $ ) $ ) Basic and diluted weighted average common units outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 FELCOR LODGING LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three Months Ended March 31, 2010 and 2009 (unaudited, in thousands) Three Months Ended March 31, Net loss $ ) $ ) Foreign currency translation adjustment ) Comprehensive loss ) ) Comprehensive loss attributable to noncontrolling interests Comprehensive loss attributable to FelCor LP $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 5 FELCOR LODGING LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF PARTNERS’ CAPITAL For the Three Months Ended March31, 2010 and 2009 (unaudited, in thousands) Preferred Units Partnership Units Accumulated Other Comprehensive Income (Loss) Noncontrolling Interests Total Partners’ Capital Balance at December 31, 2008 $ Foreign exchange translation - - ) - ) FelCor restricted stock compensation - - - Contributions - - - 85 85 Distributions - ) - ) ) Allocation to redeemable units - - - Other - (6 ) - - (6 ) Net loss - ) - ) ) Balance at March31, 2009 $ Balance at December 31, 2009 $ Foreign exchange translation - - - FelCor restricted stock compensation - - - Distributions - ) - ) ) Allocation to redeemable units - ) - - ) Other - ) - - ) Net loss - ) - ) ) Balance at March31, 2010 $ The accompanying notes are an integral part of these consolidated financial statements. 6 FELCOR LODGING LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March31, 2010 and 2009 (unaudited, in thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing fees and debt discount Amortization of unearned officers’ and directors’ compensation Equity in loss from unconsolidated entities Distributions of income from unconsolidated entities Impairment loss Changes in assets and liabilities: Accounts receivable ) ) Restricted cash – operations Other assets ) Accrued expenses and other liabilities Net cash flow provided by operating activities Cash flows from investing activities: Improvements and additions to hotels ) ) Additions to condominium project ) ) Change in restricted cash – investing ) ) Redemption of investment securities - Distributions from unconsolidated entities Contributions to unconsolidated entities ) - Net cash flow used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings 81 Repayment of borrowings ) ) Payment of deferred financing fees ) ) Distributions paid to noncontrolling interests ) ) Contributions from noncontrolling interests - 85 Distributions paid to preferred unitholders - ) Net cash flow provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of periods Cash and cash equivalents at end of periods $ $ Supplemental cash flow information – interest paid $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization FelCor Lodging Limited Partnership, or FelCor LP, held ownership interests in 84 hotels with approximately 24,000 rooms at March31, 2010.The sole general partner of FelCor LP is FelCor Lodging Trust Incorporated (NYSE:FCH), or FelCor, a Maryland corporation operating as a real estate investment trust, or REIT.All of FelCor’s operations are conducted solely through FelCor LP, and at March31, 2010, FelCor owned a greater than 99% partnership interest in FelCor LP. Of the 84 hotels in which we had an ownership interest at March31, 2010, we owned a 100% interest in 64 hotels, a 90% or greater interest in entities owning four hotels, an 81% interest in an entity owning one hotel, a 60% interest in an entity owning one hotel and a 50% interest in entities owning 14 hotels.We consolidate our real estate interests in the 70 hotels in which we held greater than 50% ownership interests, and we record the real estate interests of the 14 hotels in which we held 50% ownership interests using the equity method. At March31, 2010, 83 of the 84 hotels in which we had ownership interests, were leased to operating lessees, and one 50%-owned hotel was operated without a lease.We held greater than 50% ownership interests and had direct or indirect controlling interests in the lessees of the 83 hotels that were leased to operating lessees.Because we owned controlling interests in these lessees (including 13 of the 14 hotels in which we owned 50% of the real estate interests), we consolidated our lessee interests in these hotels (we refer to these 83 hotels as our Consolidated Hotels).Of our Consolidated Hotels, we owned 50% of the real estate interests in each of 13 hotels (we accounted for the ownership in our real estate interests of these hotels by the equity method) and more than 50% of the real estate interests in each of the remaining 70 hotels. At March31, 2010, we had an aggregate of 65,722,628 redeemable and common units of FelCorLP outstanding. The following table illustrates the distribution of our 83Consolidated Hotels among our various brands at March31, 2010: Brand Hotels Rooms Embassy Suites Hotels® 47 Holiday Inn® 15 Sheraton® and Westin® 9 Doubletree® 7 Marriott® and Renaissance® 3 Hilton® 2 Total 83 At March31, 2010, our Consolidated Hotels were located in the United States (81 hotels in 23 states) and Canada (twohotels in Toronto, Ontario), with concentrations in California (15 hotels), Florida (12 hotels) and Texas (11hotels).Approximately 53% of our hotel room revenues were generated from hotels in these three states during the first three months of 2010. At March31, 2010, of our 83Consolidated Hotels: (i)subsidiaries of Hilton Hotels Corporation, or Hilton, managed 54 hotels, (ii)subsidiaries of InterContinental Hotels Group, or IHG, managed 15 hotels, (iii)subsidiaries of Starwood Hotels & Resorts Worldwide Inc., or Starwood, managed nine hotels, (iv) subsidiaries of Marriott International Inc., or Marriott, managed three hotels, and (iv) independent management companies managed two hotels. 8 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Organization – (continued) Our hotels managed by Marriott are accounted for on a fiscal year comprised of 52 or 53 weeks ending on the Friday closest to December31.Our quarterly period ending March31, 2010 and 2009 includes the results of operations for our Marriott-managed hotels for the 12 week period ending March26, 2010 and March27, 2009, respectively. The information in our consolidated financial statements for the three months ended March31, 2010 and 2009 is unaudited.Preparing financial statements in conformity with accounting principles generally accepted in the United States of America, or GAAP, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.The accompanying financial statements for the three months ended March31, 2010 and 2009, include adjustments based on management’s estimates (consisting of normal and recurring accruals), which we consider necessary for a fair presentation of the results for the periods.The financial information should be read in conjunction with the consolidated financial statements for the year ended December31, 2009, included in our Annual Report on Form10-K. Operating results for the three months ended March31, 2010 are not necessarily indicative of actual operating results for the entire year. 2. Investment in Unconsolidated Entities We owned 50%interests in joint ventures that owned 14 hotels at March31, 2010 and 15 hotels at December31, 2009.We also own a 50% interest in entities that own real estate in Myrtle Beach, South Carolina and provide condominium management services.We account for our investments in these unconsolidated entities under the equity method.We do not have any majority-owned subsidiaries that are not consolidated in our financial statements.We make adjustments to our equity in income from unconsolidated entities related to the difference between our basis in investment in unconsolidated entities compared to the historical basis of the assets recorded by the joint ventures. The following table summarizes combined balance sheet information for our unconsolidated entities (in thousands): March31, 2010 December31, 2009 Balance sheet information: Investment in hotels, net of accumulated depreciation $ $ Total assets $ $ Debt $ $ Total liabilities $ $ Equity $ $ Our unconsolidated entities’ debt at March31, 2010 and December31, 2009 consisted entirely of non-recourse mortgage debt. In April 2010, we contributed $23million to an unconsolidated joint venture.That contribution, along with a $23million contribution from our joint venture partner, was used to pay-off the joint venture’s $46million mortgage debt. 9 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 2. Investment in Unconsolidated Entities – (continued) The following table sets forth summarized combined statement of operations information for our unconsolidated entities (in thousands): Three Months Ended March31, Total revenues $ $ Net loss $ ) $ )(a) Net loss attributable to FelCor LP $ ) $ ) Impairment loss - )(b) Gain on joint venture liquidation (b) - Depreciation of cost in excess of book value ) ) Equity in loss from unconsolidated entities $ ) $ ) (a) Net loss includes a $3.2million impairment charge with regard to the sales of two hotels then-owned by one of our joint ventures.The impairment was based on actual sales contracts (a Level 2 input). (b)As a result of a 2009 impairment charge recorded by a joint venture, the net book value of the joint venture’s assets no longer supported the recovery of our investment.Therefore, we recorded anadditional 2009 impairment charge to reduce our investment in the joint venture to zero.In March 2010, the joint venture sold its remaining hotel asset for $3.7million, with respect to which we received $559,000 in net proceeds.We have no obligation to provide this joint venture with future funding. The following table summarizes the components of our investment in unconsolidated entities (in thousands): March31, 2010 December 31, 2009 Hotel-related investments $ $ Cost in excess of book value of hotel investments Land and condominium investments $ $ The following table summarizes the components of our equity in loss from unconsolidated entities (in thousands): Three Months Ended March31, Hotel investments $ ) $ ) Other investments ) ) Equity in loss from unconsolidated entities $ ) $ ) 10 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3.Debt Consolidated debt consisted of the following (in thousands): Encumbered March 31, December 31, Hotels Interest Rate Maturity Date Mortgage debt(a) 6 hotels %% May 2010 $ $ Mortgage debt(b)(c) 5 hotels May 2010 Mortgage debt(b)(d) 2 hotels May 2010 Senior notes none (e) June 2011 Mortgage debt(b) 2 hotels June 2011(f) Mortgage debt 9 hotels L + (g) August 2011(h) Mortgage debt 12 hotels L + (i) November 2011(j) Mortgage debt(b) 2 hotels L + (k) May 2012(l) Mortgage debt 1 hotel May 2013(m) Mortgage debt 7 hotels April 2014 Mortgage debt(b) 5 hotels June - August 2014 Senior secured notes(n) 14 hotels October 2014 Mortgage debt 1 hotel July 2016 Capital lease and other 1 hotel various Total 67 hotels $ $ (a) This loan was refinanced inMay 2010, as a consequence of which two hotels were unencumbered. (b) The hotels securing this debt are subject to separate loan agreements and are not cross-collateralized. (c) These loans were refinanced inMay 2010. (d) We have been unable to negotiate an acceptable debt modification or reduction that made sense for our stockholders, with regard to these loans.Therefore, these two hotels will betransferred to the lenders in full satisfaction of the debt. (e) As a result of a rating down-grade in February 2009, the interest rate on our 8½% senior notes increased to 9%. (f) In February 2010, the maturity date on these loans was extended to June 2011. (g) LIBOR for this loan is subject to a 2% floor. (h) This loan can be extended for as many as two years, subject to satisfying certain conditions. (i) We have purchased an interest rate cap that caps LIBOR at 7.8% and expires in November2010 for this notional amount. (j) The maturity date assumes that we will exercise the remaining one-year extension option that is exercisable, at our sole discretion, and would extend the current November 2010 maturity to 2011. (k) We have purchased interest rate caps that cap LIBOR at 6.5% and expire in May 2010 for aggregate notional amounts of $177million. (l) We have exercised the first of three successive one-year extension options that extend, at our sole discretion, maturity to 2012. (m) In February 2010, the maturity date on this loan was extended to May 2013. (n) These notes have $636million in aggregate principal outstanding and were sold at a discount that provides an effective yield of 12.875% before transaction costs. We reported $36.2million and $21.3million of interest expense for the three months ended March31, 2010 and 2009, respectively, which is net of: (i) interest income of $105,000 and $177,000, respectively, and (ii)capitalized interest of $145,000 and $232,000, respectively. 11 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4.Hotel Operating Revenue, Departmental Expenses, and Other Property Operating Costs Hotel operating revenue from continuing operations was comprised of the following (in thousands): Three Months Ended March 31, Room revenue $ $ Food and beverage revenue Other operating departments Total hotel operating revenue $ $ Nearly 100% of our revenue in all periods presented was comprised of hotel operating revenue, which includes room revenue, food and beverage revenue, and revenue from other hotel operating departments (such as telephones, parking and business centers).These revenues are recorded net of any sales or occupancy taxes collected from our guests. All rebates or discounts are recorded, when allowed, as a reduction in revenue, and there are no material contingent obligations with respect to rebates or discounts offered by us.All revenues are recorded on an accrual basis, as earned.Appropriate allowances are made for doubtful accounts, which are recorded as a bad debt expense.The remainder of our revenue was derived from other sources. Hotel departmental expenses from continuing operations were comprised of the following (in thousands): Three Months Ended March 31, Amount % of Total Hotel Operating Revenue Amount % of Total Hotel Operating Revenue Room $ % $ % Food and beverage Other operating departments Total hotel departmental expenses $ % $ % Other property operating costs from continuing operations were comprised of the following (in thousands): Three Months Ended March 31, Amount % of Total Hotel Operating Revenue Amount % of Total Hotel Operating Revenue Hotel general and administrative expense $ % $ % Marketing Repair and maintenance Utilities Total other property operating costs $ % $ % Hotel departmental expenses and other property operating costs include hotel employee compensation and benefit expenses of $73.4million and $72.1million for the three months ended March31, 2010 and 2009, respectively. 12 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5.Taxes, Insurance and Lease Expense Taxes, insurance and lease expense from continuing operations were comprised of the following (in thousands): Three Months Ended March 31, Operating lease expense(a) $ $ Real estate and other taxes Property insurance, general liability insurance Total taxes, insurance and lease expense $ $ (a) Includes hotel lease expense of $9.5million and $10.1million for the three months ended March31, 2010 and 2009, respectively, associated with hotels owned by unconsolidated entities and leased to our consolidated lessees.Lease expense includes $3.0million and $4.4million in percentage rent for hotel leases and ground leases for the three months ended March31, 2010 and 2009, respectively. 6.Impairment Our hotels comprise operations and cash flows that can clearly be distinguished, operationally and for financial reporting purposes, from the remainder of our operations.Accordingly, we consider our hotels to be components for purposes of determining impairment charges and reporting discontinued operations. During the quarter ended March31, 2010, we determined that we would be unable to negotiate satisfactory modifications or reductions on loans secured by two hotels that make sense for our unitholders.Therefore, we recorded a $21.1million impairment charge in connection with our decision totransfer these hotels to the lenders in full satisfaction of the debt secured by that hotel.These hotels’ cash flows did not cover debt service, and we stopped funding shortfalls in December 2009.We consider these hotels as part of continuing operations until the hotels are transferred, and the debt satisfied, whereupon we expect to record gains on extinguishment of debt aggregating approximately $12million.We estimated the hotels’ fair value by using estimated future cash flows, terminal values based on the projected cash flows and capitalization rates in the range of what is reported in industry publications for operationally similar assets and other available market information.The cash flows used for determining the fair values were discounted using market based discounts generally used for operationally and geographically similar assets.The inputs used to determine the fair values of these hotels are classified as Level 3 under the authoritative guidance for fair value measurements. During the quarter ended March31, 2009, we recorded a $1.4million impairment charge related to one of our sale candidate hotels.This valuation was based on a third-party offer to purchase (a Level 2 input) at a price less than our previously estimated fair value. We did not have any hotels held for sale at March31, 2010.We consider a sale to be probable within the next twelve months (for purposes of determining whether a hotel is held for sale) when a buyer completes its due diligence review of the asset, we have an executed contract for sale, and we have received a substantial non-refundable deposit. We may be subject to additional impairment charges in the event that operating results of individual hotels are materially different from our forecasts, the economy and lodging industry weakens, or if we shorten our contemplated holding period for certain of our hotels. 13 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7.Discontinued Operations Discontinued operations include results of operations of two hotels sold in December 2009.The following table summarizes the condensed financial information for those hotels (in thousands): Three Months Ended March31, Hotel operating revenue $ 35 $ Operating expenses(a) - ) Income (loss) from discontinued operations $ 35 $ ) (a) Includes impairment charges of $1.4million during the three months ended March31, 2009. 8.Loss Per Unit The following table sets forth computation of basic and diluted loss per unit (in thousands, except per unit data): Three Months Ended March31, Numerator: Net loss attributable to FelCor LP $ ) $ ) Discontinued operations attributable to FelCor LP ) Loss from continuing operations attributable to FelCor LP ) ) Less: Preferred distributions ) ) Loss from continuing operations attributable to FelCor LP common unitholders ) ) Discontinued operations attributable to FelCor LP 35 ) Numerator for basic and diluted loss attributable to FelCor LP common unitholders $ ) $ ) Denominator: Denominator for basic and diluted loss per unit Basic and diluted loss per unit data: Loss from continuing operations $ ) $ ) Discontinued operations $ - $ ) Net loss $ ) $ ) Securities that could potentially dilute earnings per unit in the future that were not included in the computation of diluted loss per unit, because they would have been antidilutive for the periods presented, are as follows (in thousands): Three Months Ended March 31, Series A convertible preferred units Series A preferred distributions that would be excluded from net loss attributable to FelCor LP common unitholders, if these Series A preferred units were dilutive, were $6.3million for the three months ended March31, 2010 and 2009. 14 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9. Suspension of Distributions We suspended payment of our common distribution in December 2008 and our preferred distribution in March 2009 (we paid approximately $10million of preferred distributions in January 2009).Our ability to pay cash distributions is limited by the indenture governing our senior secured notes whenever we fail to meet a defined financial ratio threshold, as in the current circumstances; consequently, we do not expect to pay any common or preferred cash distributions during 2010.Distributions are not paid unless declared by FelCor’s Board of Directors; however, any unpaid preferred distributions continue to accrue, and accrued and current preferred distributions must be paid in full prior to reinstatement of common distributions.FelCor’s Board of Directors will determine whether to declare future distributions based upon various factors, including operating results, economic conditions, other operating trends, its financial condition including the outcome of refinancing debt maturities and capital requirements, as well as FelCor’s minimum REIT distribution requirements.We had accrued $47.3million and $37.6million in distributions payable on our Series A and Series C preferred units at March31, 2010 and December31, 2009, respectively. 10.Fair Value of Financial Instruments Disclosures about fair value of our financial instruments are based on pertinent information available to management as of March31, 2010.Considerable judgment is necessary to interpret market data and develop estimated fair value.Accordingly, the estimates presented herein are not necessarily indicative of the amounts that we could realize on disposition of the financial instruments.The use of different market assumptions and/or estimation methodologies may have a material effect on estimated fair value amounts. Our estimates of the fair value of (i) accounts receivable, accounts payable and accrued expenses approximate carrying value due to the relatively short maturity of these instruments; (ii) our publicly-traded debt is based on observable market data; and (iii) our debt that is not traded publicly is based on estimated effective borrowing rates for debt with similar terms, loan to estimated fair value and remaining maturities (the estimated fair value of all our debt was $1.8billion at March31, 2010). 11.Recently Adopted Accounting Standards The FASB recently amended its guidance surrounding a company’s analysis to determine whether any of its variable interests constitute controlling financial interests in a variable interest entity.This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both of the following characteristics: a)the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and b)the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. Additionally, an enterprise is required to assess whether it has an implicit financial responsibility to ensure that a variable interest entity operates as designed when determining whether it has the power to direct the activities of the variable interest entity that most significantly impact the entity’s economic performance.The new guidance also requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.The guidance was effective for us beginning January1, 2010, and accordingly, we have reevaluated our interests in our entities to determine that the entities are reflected properly in the financial statements as investments or consolidated entities.Based on our evaluation, we have concluded that we do not have any variable interest entities that are impacted by this new accounting standard. 15 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 11.Consolidating Financial Information Certain of our wholly-owned subsidiaries (FelCor/CSS Holdings, L.P.; FelCor Lodging Holding Company, L.L.C.; FelCor TRS Borrower 1, L.P.; FelCor TRS Borrower 4, L.L.C.; FelCor TRS Holdings, L.L.C.; FelCor Canada Co.; FelCor/St. Paul Holdings, L.P. and FelCor Hotel Asset Company, L.L.C., collectively, “Subsidiary Guarantors”), together with FelCor, guarantee, fully and unconditionally, and jointly and severally, our senior debt.The following tables present consolidating information for the Subsidiary Guarantors. CONSOLIDATING BALANCE SHEET March 31, 2010 (in thousands) FelCor LP Subsidiary Guarantors Non-Guarantor Subsidiaries Eliminations Total Consolidated Net investment in hotel properties $ - $ Equity investment in consolidated entities - - ) - Investment in unconsolidated entities - Cash and cash equivalents - Restricted cash - - Accounts receivable - Deferred expenses - - Other assets - Total assets $ ) $ Debt $ - $ Distributions payable - - - Accrued expenses and other liabilities - Total liabilities - Redeemable units, at redemption value - - - Preferred units - - - Common units ) Accumulated other comprehensive income - - - Total FelCor LP partners’ capital ) Noncontrolling interests - 29 - Total capital ) Total liabilities and capital $ ) $ 16 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 11.Consolidating Financial Information – (continued) CONDENSED CONSOLIDATING BALANCE SHEET December 31, 2009 (in thousands) FelCor LP Subsidiary Guarantors Non-Guarantor Subsidiaries Eliminations Total Consolidated Net investment in hotel properties $ - $ Equity investment in consolidated entities - - ) - Investment in unconsolidated entities - Cash and cash equivalents - Restricted cash - - Accounts receivable - Deferred expenses - - Other assets - Total assets $ ) $ Debt $ - $ Distributions payable - - - Accrued expenses and other liabilities - Total liabilities - Redeemable units, at redemption value - - - Preferred units - - - Common units ) Accumulated other comprehensive income - - - Total FelCor LP partners’ capital ) Noncontrolling interests - - Total capital ) Total liabilities and capital $ ) $ 17 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 11.Consolidating Financial Information – (continued) CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the Three Months Ended March 31, 2010 (in thousands) FelCor LP Subsidiary Guarantors Non-Guarantor Subsidiaries Eliminations Total Consolidated Revenues: Hotel operating revenue $ - $ $ - $ - $ Percentage lease revenue - ) - Other revenue - 44 - Total revenue ) Expenses: Hotel operating expenses - - - Taxes, insurance and lease expense ) Corporate expenses - Depreciation and amortization - Impairment loss - - - Other expenses - 46 - Total operating expenses ) Operating loss ) ) ) - ) Interest expense, net ) ) ) - ) Loss before equity in income fromunconsolidated entities and noncontrolling interests ) ) ) - ) Equity in loss from consolidated entities ) - - - Equity in loss from unconsolidated entities ) ) ) - ) Net loss from continuing operations ) Discontinued operations fromconsolidated entities - 35 - - 35 Net loss ) Net loss attributable to noncontrollinginterests - 86 - Net loss attributable to FelCor LP ) Preferred distributions ) - - - ) Net loss applicable to FelCor LP unitholders $ ) $ ) $ ) $ $ ) 18 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 11.Consolidating Financial Information – (continued) CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the Three Months Ended March 31, 2009 (in thousands) FelCor LP Subsidiary Guarantors Non-Guarantor Subsidiaries Eliminations Total Consolidated Revenues: Hotel operating revenue $ - $ $ - $ - $ Percentage lease revenue - ) - Other revenue 4 43 - Total revenue ) Expenses: Hotel operating expenses - - - Taxes, insurance and lease expense ) Corporate expenses - Depreciation and amortization - Other expenses ) 43 - Total operating expenses ) Operating income (loss) ) - Interest expense, net ) ) ) - ) Income (loss) before equity in income from unconsolidated entities and noncontrolling interests ) ) - ) Equity in loss from consolidated entities ) - - - Equity in loss from unconsolidated entities ) ) ) - ) Net loss from continuing operations ) Discontinued operations from consolidated entities - ) - - ) Net loss ) Net loss attributable to noncontrolling interests - 38 - Net loss attributable to FelCor LP ) Preferred distributions ) - - - ) Net loss applicable to FelCor LP unitholders $ ) $ ) $ ) $ $ ) 19 FELCOR LODGING LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 11.Consolidating Financial Information – (continued) CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS For the Three Months Ended March 31, 2010 (in thousands) FelCor L.P. Subsidiary Guarantors Non-Guarantor Subsidiaries Total Consolidated Cash flows from (used in) operating activities $ ) $ $ $ Cash flows from (used in) investing activities ) Cash flows from (used in) financing activities ) ) Effect of exchange rates changes on cash - - Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and equivalents at end of period $ CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS For the Three Months Ended March 31, 2009 (in thousands) FelCor LP Subsidiary Guarantors Non-Guarantor Subsidiaries Total Consolidated Cash flows from (used in) operating activities $ Cash flows from (used in) investing activities ) ) ) Cash flows from (used in) financing activities ) Effect of exchange rates changes on cash - ) - ) Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and equivalents at end of period $ 12.Subsequent Events InMay 2010, we entered into a new $212million loan, secured by nine hotels, that matures in 2015.The new loan bears interest at LIBOR (subject to a 3.0% floor) plus 5.1%.The proceeds were used to repay $210million in loans that were secured by 11 hotels and were scheduled to mature in May.With this financing, we resolved all of our remaining 2010 debt maturities on terms that are significantly more favorable than the refinanced debt, and we were able to unencumber two previously mortgaged hotels. 20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations General Hotel occupancy trends have reversed and demand has begun to improve in 2010, after reaching historic lows in 2009.Despite improving occupancy, we expect continued pressure on average daily room rates, or ADR, until demand increases significantly.While we have experienced an increase in demand in recent periods, consumers and business travelers continue to take advantage of the historically high number of available rooms and a near-term shift in pricing power, as well as correspondingly lower ADR. In the first quarter of 2010, revenue per available room, or RevPAR, at our hotels decreased 0.5%, compared to the first quarter of 2009.Occupancy at our hotels increased by 7.9%, compared to the prior year, but this was offset by decreases in ADR of 7.8%.This combination of increased occupancy and lower ADR results in additional pressure on hotel margins because our hotels have more guests, who are paying less.We continue to work closely with our brand-managers on extensive cost containment initiatives to minimize margin erosion at our hotels.Many of our hotels have been able to reduce labor costs permanently, and all of our hotels have trimmed non-critical functions.To this end, while overall costs have increased because of increased occupancy, our hotels have been able to reduce hotel departmental expenses per occupied room by more than 4%, compared to the same quarter last year. In 2009, we gained more than 1% market share at our hotels, and through the first quarter of 2010, our hotels have been able to slightly improve their overall market position. InMay 2010, we obtained a new $212million loan, secured by nine hotels, that matures in 2015.The new loan bears interest at LIBOR (subject to a 3.0% floor) plus 5.1%.The proceeds were used to repay $210million in loans that were secured by 11 hotels and were scheduled to mature in May.With this financing, we resolved all of our remaining 2010 debt maturities on terms that are significantly more favorable than the refinanced debt, and we were able to unencumber two previously mortgaged hotels.Two remaining loans (totaling $32million) mature in May 2010.The cash flows for the hotels that secure those loans do not cover debt service, and we stopped funding the shortfalls in December 2009. We have been unable to negotiate an acceptable debt modification or reduction that made sense for our stockholders, with regard to these loans.Therefore, these two hotels will be transferred to the lenders in full satisfaction of the debt. We suspended our common distribution in December 2008 and our preferred distribution in March 2009.Although distributions are not paid unless declared by FelCor’s Board of Directors, unpaid preferred distributions continue to accrue, and accrued and current preferred distributions must be paid in full prior to payment of any common distributions.Our senior notes currently restrict us from paying any distributions so long as we remain below certain financial ratio thresholds, except to the extent necessary to satisfy FelCor’s REIT distribution requirement.FelCor’s Board of Directors will determine whether to declare future distributions based upon various factors, including operating results, economic conditions, other operating trends, its financial condition and capital requirements, as well as FelCor’s minimum REIT distribution requirements. 21 Financial Comparison (in thousands of dollars, except RevPAR and Hotel EBITDA margin) Three Months Ended March 31, % Change 2010-2009 RevPAR $ $ ) % Hotel EBITDA(a) $ $ ) % Hotel EBITDA margin(a) % % ) % Net loss attributable to FelCor LP(b) $ ) $ ) ) % (a) Hotel EBITDA and Hotel EBITDA margin are non-GAAP financial measures.A discussion of the use, limitations and importance of these non-GAAP financial measures and detailed reconciliations to the most comparable GAAP measure are found elsewhere in Management’s Discussion and Analysis of Financial Condition and Results of Operations under the section “Non-GAAP Financial Measures.” (b) The following amounts are included in net loss attributable to FelCor LP (in thousands): Three Months Ended March 31, Impairment loss $ ) $ - Gain on sale of unconsolidated subsidiary - Results of Operations Comparison of the Three Months Ended March31, 2010 and 2009 For the three months ended March31, 2010, we recorded a net loss attributable to common unitholders of $72.4million, or $1.14 per unit, compared to a net loss attributable to common unitholders of $30.9million, or $0.49 per unit, for the same period in 2009.The increase in the current year loss compared to the same period in 2009 is attributable primarily to a $14.9 million increase in net interest expense, a $21.1million impairment charge and reduced margins (which reflects increasing occupancy in the face of decreasing ADR). In the first quarter of 2010: · Total revenue was $226.4million, a 0.7% decrease compared to the same period in 2009.The decrease in revenue is attributed principally to a 0.5% decrease in RevPAR, which reflects a 7.9% increase in occupancy and a 7.8% decrease in ADR. · Hotel departmental expenses increased $2.5million compared to the same period in 2009.As a percentage of total revenue, hotel departmental expenses increased from 34.8% to 36.1% compared to the same period in 2009.This increase in expense compared to revenue reflects costs associated with the increased occupancy in the face of decreasing ADR. · Other property related costs increased $250,000 and increased as a percentage of revenue from 28.7% to 29.0% compared to the same period in 2009. · Management and franchise fees decreased $606,000 compared to the same period in 2009, due to lower revenues. As a percent of total revenue, management and franchise fees remained essentially unchanged. 22 · Taxes, insurance and lease expense were $24.7million, consistent with the same period in 2009.This reflects a $599,000 decrease in operating lease expense (computed as a percentage of hotel revenues in excess of base rent) offset by increases in real estate and other taxes, as well as property and general liability insurance.Taxes, insurance, and lease expense remained essentially unchanged, relative to total revenue. · Corporate expenses increased $3.7million and increased as a percentage of total revenue from 2.7% to 4.3%.This increase primarily reflects a temporary change in how FelCor’s long term compensation program is implemented.Because of the impact of the recession on the trading price of FelCor’s common stock, its Board of Directors determined that issuing restricted stock at exceptionally low trading prices would be unduly dilutive to its stockholders.In lieu of issuing restricted stock, restricted cash, with which employees could purchase stock, was granted.To the extent those grants were subject to payroll tax withholding, amounts withheld were recognized as an expense in the first quarter of 2010, rather than expensed over the normal three-year vesting period. · Depreciation and amortization expense increased $947,000, compared to the same period in 2009, which is attributable to increased depreciation related to hotel capital expenditures completed in 2009. · Impairment charge.During the quarter ended March31, 2010, we determined that we would be unable to negotiate satisfactory modifications or reductions on loans secured by two hotels that make sense for our unitholders.Therefore, we recorded a $21.1million impairment charge in connection with our decision to transfer these hotels to the lenders in full satisfaction of the debt secured by that hotel.These hotels’ cash flows did not cover debt service, and we stopped funding shortfalls in December 2009.We consider these hotels as part of continuing operations until the hotels are transferred, and the debt satisfied, whereupon we expect to record gains on extinguishment of debt aggregating approximately $12million. · Net interest expense increased $14.9million compared to the same period in 2009.This increase is primarily attributable to our $636million senior secured notes issued in October 2009. · Equity in loss of unconsolidated entities decreased $2.0million compared to the same period in 2009 because one of our unconsolidated joint ventures recorded a $2.1million impairment in the prior year. · Discontinued operations relates to two hotels sold in December 2009.We recorded a $1.4million impairment charge in the first quarter of 2009 with respect to one of those hotels. Non-GAAP Financial Measures We refer in this report to certain “non-GAAP financial measures.”These measures, including Hotel EBITDA and Hotel EBITDA margin, are measures of our financial performance that are not calculated and presented in accordance with GAAP.The following tables reconcile these non-GAAP measures to the most comparable GAAP financial measure.Immediately following the reconciliations, we include a discussion of why we believe these measures are useful supplemental measures of our performance and the limitations of such measures. 23 The following tables detail our computation of Hotel EBITDA, Hotel EBITDA margin, hotel operating expenses and the reconciliation of hotel operating expenses to total operating expenses with respect to our Consolidated Hotels at the dates presented. Hotel EBITDA and Hotel EBITDA Margin (dollars in thousands) Three Months Ended March31, Total revenues $ $ Other revenue ) ) Hotel operating revenue Hotel operating expenses ) ) Hotel EBITDA $ $ Hotel EBITDA margin(a) 22.6% 24.4% (a) Hotel EBITDA as a percentage of hotel operating revenue. Reconciliation of Total Operating Expenses to Hotel Operating Expenses (dollars in thousands) Three Months Ended March31 2010 Total operating expenses $ $ Unconsolidated taxes, insurance and lease expense Consolidated hotel lease expense ) ) Corporate expenses ) ) Depreciation and amortization ) ) Impairment loss ) - Other expenses ) ) Hotel operating expenses $ $ The following tables reconcile net loss to Hotel EBITDA and the ratio of operating income to total revenue to Hotel EBITDA margin. Reconciliation of Net Loss to Hotel EBITDA (in thousands) Three Months Ended March31, Net loss $ ) $ ) Discontinued operations ) Equity in loss (income) from unconsolidated entities Consolidated hotel lease expense Unconsolidated taxes, insurance and lease expense ) ) Interest expense, net Corporate expenses Depreciation and amortization Impairment loss - Other expenses Other revenue ) ) Hotel EBITDA $ $ 24 Reconciliation of Ratio of Operating Income (Loss) to Total Revenues to Hotel EBITDA Margin Three Months Ended March31, Ratio of operating income (loss) to total revenues )% % Other revenue ) ) Unconsolidated taxes, insurance and lease expense ) ) Consolidated hotel lease expense Other expenses Corporate expenses Depreciation and amortization Impairment loss - Hotel EBITDA margin % % Hotel EBITDA and Hotel EBITDA Margin Hotel EBITDA and Hotel EBITDA margin are commonly used measures of performance in the hotel industry and give investors a more complete understanding of the operating results over which our individual hotels and operating managers have direct control.We believe that Hotel EBITDA and Hotel EBITDA margin are useful to investors by providing greater transparency with respect to two significant measures used by us in our financial and operational decision-making.Additionally, using these measures facilitates comparisons with other hotel REITs and hotel owners.We present Hotel EBITDA and Hotel EBITDA margin by eliminating from continuing operations all revenues and expenses not directly associated with hotel operations including corporate-level expenses, depreciation and amortization and expenses related to our capital structure.We eliminate corporate-level costs and expenses because we believe property-level results provide investors with supplemental information into the ongoing operational performance of our hotels and the effectiveness of management on a property-level basis.We eliminate depreciation and amortization because, even though depreciation and amortization are property-level expenses, we do not believe that these non-cash expenses, which are based on historical cost accounting for real estate assets and implicitly assume that the value of real estate assets diminishes predictably over time, accurately reflect an adjustment in the value of our assets.We also eliminate consolidated percentage rent paid to unconsolidated entities, which is effectively eliminated by noncontrolling interests and equity in income from unconsolidated subsidiaries, and include the cost of unconsolidated taxes, insurance and lease expense, to reflect the entire operating costs applicable to our hotels. Limitations of Non-GAAP Measures FelCor’s management and Board of Directors use Hotel EBITDA and Hotel EBITDA margin to evaluate the performance of our hotels and to facilitate comparisons between us and other hotel owners, in evaluating hotel-level performance and the operating efficiency of our hotel managers. The use of these non-GAAP financial measures has certain limitations.Hotel EBITDA and Hotel EBITDA margin, as presented by us, may not be comparable to these measures as calculated by other companies.These measures do not reflect certain expenses that we incurred and will incur, such as depreciation and amortization, interest and capital expenditures.FelCor’s management compensates for these limitations by separately considering the impact of these excluded items to the extent they are material to operating decisions or assessments of our operating performance.Our reconciliations to the most comparable GAAP financial measures, and our consolidated statements of operations and cash flows, include interest expense, capital expenditures, and other excluded items, all of which should be considered when evaluating our performance, as well as the usefulness of our non-GAAP financial measures. 25 These non-GAAP financial measures are used in addition to and in conjunction with results presented in accordance with GAAP.They should not be considered as alternatives to operating profit, cash flow from operations, or any other operating performance measure prescribed by GAAP.Hotel EBITDA and Hotel EBITDA margin reflect additional ways of viewing our operations that we believe, when viewed with our GAAP results and the reconciliations to the corresponding GAAP financial measures, provide a more complete understanding of factors and trends affecting our business than could be obtained absent this disclosure.We strongly encourage investors to review our financial information in its entirety and not to rely on a single financial measure. Pro Rata Share of Rooms Owned The following table sets forth, at March31, 2010, the pro rata share of hotel rooms owned by us after giving consideration to the portion of rooms owned by our partners in our consolidated and unconsolidated joint ventures: Hotels Room Countat March31, 2010 Consolidated Hotels 83 Unconsolidated hotel operations 1 Total hotels 84 50% joint ventures 14 ) 60% joint venture 1 ) 81% joint venture 1 ) 90% joint ventures 3 ) 97% joint venture 1 ) Total rooms owned by joint venture partners ) Pro rata share of rooms owned 26 Hotel Portfolio Composition The following table illustrates the distribution of our 83 Consolidated Hotels by brand, market and location at March31, 2010. Brand Hotels Rooms % of Total Rooms % of 2009 HotelEBITDA(a) Embassy Suites Hotels 47 51 60 Holiday Inn 15 22 18 Sheraton and Westin 9 13 9 Doubletree 7 6 7 Renaissance and Marriott 3 6 3 Hilton 2 2 3 Market South Florida 5 6 8 Los Angeles area 4 4 6 Atlanta 5 6 6 Orlando 4 4 4 Philadelphia 2 3 4 Minneapolis 3 3 4 San Francisco area 6 9 4 Dallas 4 6 4 Central California Coast 2 2 4 San Antonio 3 4 3 Myrtle Beach 2 3 3 Boston 2 2 3 San Diego 1 3 3 Northern New Jersey 3 3 3 Other 37 42 41 Location Suburban 35 37 32 Urban 20 27 27 Airport 18 24 24 Resort 10 12 17 (a) Hotel EBITDA is a non-GAAP financial measure.A detailed reconciliation and further discussion of Hotel EBITDA is contained in the “Non-GAAP Financial Measures” section of Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 2 of this Quarterly Report on Form 10-Q. 27 Hotel Operating Statistics The following tables set forth occupancy, ADR and RevPAR for three months ended March31, 2010 and 2009, and the percentage changes thereto between the periods presented, for our Consolidated Hotels. Operating Statistics by Brand Occupancy (%) Three Months Ended March 31, %Variance Embassy Suites Hotels Holiday Inn Sheraton and Westin Doubletree Renaissance and Marriott Hilton ) Total hotels ADR ($) Three Months Ended March 31, %Variance Embassy Suites Hotels ) Holiday Inn ) Sheraton and Westin ) Doubletree ) Renaissance and Marriott ) Hilton ) Total hotels ) RevPAR ($) Three Months Ended March 31, %Variance Embassy Suites Hotels ) Holiday Inn Sheraton and Westin Doubletree ) Renaissance and Marriott Hilton ) Total hotels ) 28 Operating Statistics for Our Top Markets Occupancy (%) Three Months Ended March31, % Variance South Florida Los Angeles area Atlanta Orlando Philadelphia Minneapolis San Francisco area Dallas Central California Coast ) San Antonio Myrtle Beach ) Boston San Diego Northern New Jersey ADR ($) Three Months Ended March 31, % Variance South Florida ) Los Angeles area ) Atlanta ) Orlando ) Philadelphia ) Minneapolis ) San Francisco area Dallas ) Central California Coast San Antonio ) Myrtle Beach ) Boston ) San Diego ) Northern New Jersey ) RevPAR ($) Three Months Ended March 31, % Variance South Florida Los Angeles area ) Atlanta Orlando ) Philadelphia Minneapolis San Francisco area Dallas ) Central California Coast ) San Antonio - Myrtle Beach ) Boston San Diego .8 ) Northern New Jersey ) 29 Hotel Portfolio The following table sets forth certain descriptive information regarding the 84 hotels in which we held ownership interest at March31, 2010. Brand State Rooms % Owned(a) Consolidated Hotels Birmingham Embassy Suites Hotel AL Phoenix – Biltmore Embassy Suites Hotel AZ Phoenix – Crescent Sheraton AZ Phoenix – Tempe Embassy Suites Hotel AZ Anaheim – North Embassy Suites Hotel CA Dana Point – Doheny Beach Doubletree Guest Suites CA Indian Wells – Esmeralda Resort & Spa Renaissance Resort CA Los Angeles – International Airport/South Embassy Suites Hotel CA 97% Milpitas – Silicon Valley Embassy Suites Hotel CA Napa Valley Embassy Suites Hotel CA Oxnard – Mandalay Beach – Hotel & Resort Embassy Suites Hotel CA San Diego – On the Bay Holiday Inn CA San Francisco – Airport/Burlingame Embassy Suites Hotel CA San Francisco – Airport/South San Francisco Embassy Suites Hotel CA San Francisco – Fisherman’s Wharf Holiday Inn CA San Francisco – Union Square Marriott CA San Rafael – Marin County Embassy Suites Hotel CA 50% Santa Barbara – Goleta Holiday Inn CA Santa Monica Beach – at the Pier Holiday Inn CA Wilmington Doubletree DE 90% Boca Raton Embassy Suites Hotel FL Deerfield Beach – Resort & Spa Embassy Suites Hotel FL Ft. Lauderdale – 17th Street Embassy Suites Hotel FL Ft. Lauderdale – Cypress Creek Sheraton Suites FL Jacksonville – Baymeadows Embassy Suites Hotel FL Miami – International Airport Embassy Suites Hotel FL Orlando – International Airport Holiday Inn FL Orlando – International Drive South/Convention Embassy Suites Hotel FL Orlando– North Embassy Suites Hotel FL Orlando – Walt Disney World Resort Doubletree Guest Suites FL St. Petersburg – Vinoy Resort & Golf Club Renaissance Resort FL Tampa – Tampa Bay Doubletree Guest Suites FL Atlanta – Airport Embassy Suites Hotel GA Atlanta – Buckhead Embassy Suites Hotel GA Atlanta – Galleria Sheraton Suites GA Atlanta – Gateway – Atlanta Airport Sheraton GA Atlanta – Perimeter Center Embassy Suites Hotel GA 50% Chicago – Lombard/Oak Brook Embassy Suites Hotel IL 50% Chicago – North Shore/Deerfield Embassy Suites Hotel IL Chicago – Gateway – O’Hare Sheraton Suites IL Indianapolis – North Embassy Suites Hotel IN 81% Kansas City – Overland Park Embassy Suites Hotel KS 50% Lexington – Lexington Green Hilton Suites KY Baton Rouge Embassy Suites Hotel LA 30 Hotel Portfolio (continued) Brand State Rooms % Owned(a) New Orleans – Convention Center Embassy Suites Hotel LA New Orleans – French Quarter Holiday Inn LA Boston – at Beacon Hill Holiday Inn MA Boston – Marlborough Embassy Suites Hotel MA Baltimore – at BWI Airport Embassy Suites Hotel MD 90% Bloomington Embassy Suites Hotel MN Minneapolis – Airport Embassy Suites Hotel MN St. Paul – Downtown Embassy Suites Hotel MN Kansas City – Plaza Embassy Suites Hotel MO 50% Charlotte Embassy Suites Hotel NC 50% Charlotte – SouthPark Doubletree Guest Suites NC Raleigh/Durham Doubletree Guest Suites NC Raleigh – Crabtree Embassy Suites Hotel NC 50% Parsippany Embassy Suites Hotel NJ 50% Piscataway – Somerset Embassy Suites Hotel NJ Secaucus – Meadowlands Embassy Suites Hotel NJ 50% Philadelphia – Historic District Holiday Inn PA Philadelphia – Society Hill Sheraton PA Pittsburgh – at University Center (Oakland) Holiday Inn PA Charleston – Mills House Holiday Inn SC Myrtle Beach – Oceanfront Resort Embassy Suites Hotel SC Myrtle Beach Resort Hilton SC Nashville – Airport – Opryland Area Embassy Suites Hotel TN Nashville – Opryland – Airport (Briley Parkway) Holiday Inn TN Austin Doubletree Guest Suites TX 90% Austin – Central Embassy Suites Hotel TX 50% Corpus Christi Embassy Suites Hotel TX Dallas – DFW International Airport South Embassy Suites Hotel TX Dallas – Love Field Embassy Suites Hotel TX Dallas – Market Center Embassy Suites Hotel TX Dallas – Park Central Westin TX 60% Houston – Medical Center Holiday Inn TX San Antonio – International Airport Embassy Suites Hotel TX 50% San Antonio – International Airport Holiday Inn TX San Antonio – NW I-10 Embassy Suites Hotel TX 50% Burlington Hotel & Conference Center Sheraton VT Vienna – Premiere at Tysons Corner Sheraton VA 50% Canada Toronto – Airport Holiday Inn Ontario Toronto – Yorkdale Holiday Inn Ontario Unconsolidated Hotel New Orleans – French Quarter – Chateau LeMoyne Holiday Inn LA 50% (a) We own 100% of the real estate interests unless otherwise noted. 31 Liquidity and Capital Resources Operating Activities During the first quarter of 2010, cash from hotel operations satisfied most of our cash requirements.For the quarter, cash provided by operating activities (primarily hotel operations) was $28.5million, which reflects a $4.1million increase, from the same period in 2009, due primarily to increases in accrued expenses (largely from a change in interest payment dates and increased rates on our senior debt), partially offset by declining hotel revenues. At March31, 2010, we had $276.0million of cash on hand, including approximately $46.7million held under management agreements to meet working capital needs. Travel spending has fallen sharply in the face of the global recession.Lodging demand was weak in 2009, which adversely affected our Consolidated Hotel RevPAR.In the first quarter of 2010, occupancy strengthened but was offset by weaker ADR.We expect our 2010 RevPAR will range from flat to a 3% improvement compared to 2009, which assumes growth in occupancy and a decline in ADR (creating pressure on operating margins).We expect our cash from operating activities in 2010 to range from $20million to $30million. We are subject to increases in hotel operating expenses, including wage and benefit costs, repair and maintenance expenses, utilities and insurance expenses that can fluctuate disproportionately to revenues.Some of these operating expenses are difficult to predict and control, which lends volatility in our operating results.We have implemented extensive cost containment initiatives at our hotels, including reducing headcount and improving productivity and energy efficiency.If RevPAR decreases and/or Hotel EBITDA margins shrink, our operations, earnings and/or cash flow could be materially adversely affected. Investing Activities During the first quarter of 2010 cash used in investing activities decreased $13.4million, compared to the same period in 2009, due primarily to lower spending on hotel capital expenditures.We made extensive capital investments in our hotels from 2006 to 2008, and now nearly all of our hotels have been renovated.We expect to spend a normal amount of capital going forward to maintain the quality of our hotels.As a result, we were able to limit capital spending significantly in 2009, and we expect to spend a limited amount of capital in the near future without compromising the value and quality of our hotels.In the first quarter of 2010, we completed approximately $8.2million of capital improvements at our hotels and we expect to spend approximately $42million in 2010. Our liquidity-preservation efforts also extend to acquisitions and redevelopment projects. We did not acquire any hotels during 2008 or 2009 and postponed spending on redevelopment projects, other than to advance ongoing approval and entitlement processes. In order to enhance long-term unitholder value, as part of our strategic plan (as in the past and as market conditions allow), we intend to sell lower-growth hotels that no longer meet our investment criteria, thereby freeing our capital for redeployment (e.g., reduce overall leverage, acquire other hotels and invest in remaining FelCor properties).We regularly evaluate demand and supply trends for each hotel, portfolio concentration risk and future capital needs.We expect to identify additional hotels for sale when hotel cash flows recover and the hotel transaction market improves. Financing Activities During the first quarter of 2010, cash provided by financing activities decreased by $8.4million compared to the same period in 2009, due primarily to first quarter 2009 borrowing under our line of credit.We expect to pay approximately $13million in normally occurring principal payments in 2010, which will be funded from operating cash flow and cash on hand. 32 We suspended payment of our common distribution in December 2008 and our preferred distribution in March 2009 (we paid approximately $10million of preferred distributions in January 2009).Our ability to pay cash distributions is limited by the indenture governing our senior secured notes whenever we fail to meet a defined financial ratio threshold, as in the current circumstances; consequently, we do not expect to pay any common or preferred cash distributions during 2010.Distributions are not paid unless declared by FelCor’s Board of Directors; however, any unpaid preferred distributions continue to accrue, and accrued and current preferred distributions must be paid in full prior to reinstatement of common distributions.FelCor’s Board of Directors will determine whether to declare future distributions based upon various factors, including operating results, economic conditions, other operating trends, its financial condition including the outcome of refinancing debt maturities and capital requirements, as well as FelCor’s minimum REIT distribution requirements. Capital markets, and our access to financing on reasonably acceptable terms, have historically been affected by external events and circumstances, such as recessions, major bank failures, rising unemployment, shrinking GDP, acts of terrorism, etc.Events or circumstances of similar magnitude or impact could adversely affect the availability and cost of our capital going forward. Secured Debt. At March 31, 2010, we had a total of $1.7billion of consolidated secured debt with 67 encumbered consolidated hotels with a $2.0billion aggregate net book value (including 14 hotels that are encumbered by our senior secured notes).InMay 2010, we obtained a new five-year loan for approximately $212million secured by nine hotels. The loan proceeds were used to repay $210million in loans scheduled to mature in May 2010, secured by 11 hotels (including the nine hotels securing the new loan). The new loan bears interest at LIBOR (subject to a 3% floor) plus 5.10%.With this new financing, we resolved all of our remaining 2010 maturities on terms that are significantly more favorable than the refinanced debt, and we were able to unencumber two previously mortgaged hotels.In February 2010, we extended the maturity of a loan secured by a hotel from May 2010 to May 2013. Two remaining loans (totaling $32million) mature in May 2010.The cash flows for the hotels that secure those loans do not cover debt service, and we stopped funding the shortfalls in December 2009.We have been unable to negotiate an acceptable debt modification or reduction that made sense for our stockholders, with regard to these loans.Therefore, these two hotels will be transferred to the lenders in full satisfaction of the debt. Except in the case of our senior secured notes, our mortgage debt is generally recourse solely to the specific hotels securing the debt except in case of fraud, misapplication of funds and other customary recourse carve-out provisions, which could extend recourse to us.Much of our secured debt allows us to substitute collateral under certain conditions and is prepayable, subject to various prepayment, yield maintenance or defeasance obligations. Some of our secured debt includes lock-box arrangements under certain circumstances. We are generally permitted to retain an amount required to cover our budgeted hotel operating expenses, taxes, debt service, insurance and capital expenditure reserves, but the remaining revenues flow through a lock-box if a specified debt service coverage ratio is not met.With the exception of one hotel, all of our hotels subject to lock-box provisions currently exceed the applicable minimum debt service coverage ratios. Senior Notes.In October 2009, we issued $636million in aggregate principal amount of our 10% senior secured notes due 2014.These notes require that we satisfy total leverage, secured leverage and interest coverage tests in order to: (i) incur additional indebtedness except to refinance maturing debt with replacement debt, as defined under our indentures; (ii) pay distributions in excess of the minimum distributions required to meet FelCor’s REIT qualification test; (iii)repurchase FelCor’s capital stock; or (iv) merge. We are currently prohibited from paying distributions on our preferred or common units, except to the extent necessary to satisfy FelCor’s REIT qualification requirement that it distribute currently at least 90% of its taxable income.These notes are guaranteed by us, and payment of those obligations is secured by a pledge of FelCor’s limited partnership interest in us, a combination of first lien mortgages and related security interests and/or negative pledges on up to 14 hotels,and pledges of equity interests in certain 33 of our subsidiaries. In addition, we redeemed all of our floating-rate senior notes and all but $87million of our 8½% senior notes and amended the indenture governing the latter to eliminate substantially all of the restrictive covenants, guarantees, collateral and certain events of default provisions. Interest Rate Caps.To fulfill requirements under certain loans, we entered into interest rate cap agreements with aggregate notional amounts of $427.2million at March31, 2010 and December31, 2009.These interest rate caps were not designated as hedges and had insignificant fair values at both March31, 2010 and December31, 2009, resulting in no significant net earnings impact. Inflation Operators of hotels, in general, possess the ability to adjust room rates daily to reflect the effects of inflation.Competition may, however, require us to reduce room rates in the near term and may limit our ability to raise room rates in the future.We are also subject to the risk that inflation will cause increases in hotel operating expenses disproportionately to revenues.If competition requires us to reduce room rates or limits our ability to raise room rates in the future, we may not be able to adjust our room rates to reflect the effects of inflation in full, in which case our operating results and liquidity could be adversely affected. Seasonality The lodging business is seasonal in nature.Generally, hotel revenues are greater in the second and third calendar quarters than in the first and fourth calendar quarters, although this may not be true for hotels in major tourist destinations. Revenues for hotels in tourist areas generally are substantially greater during tourist season than other times of the year. Seasonal variations in revenue at our hotels can be expected to cause quarterly fluctuations in our revenues. Quarterly earnings also may be adversely affected by events beyond our control, such as extreme weather conditions, economic factors and other considerations affecting travel.To the extent that cash flow from operations is insufficient during any quarter, due to temporary or seasonal fluctuations in revenues, we may utilize cash on hand or borrowings to satisfy our obligations. Disclosure Regarding Forward-Looking Statements This report and the documents incorporated by reference in this report include forward-looking statements that involve a number of risks and uncertainties.Forward-looking statements can be identified by the use of forward-looking terminology, such as “believes,” “expects,” “anticipates,” “may,” “will,” “should,” “seeks”, or other variations of these terms (including their use in the negative), or by discussions of strategies, plans or intentions.A number of factors could cause actual results to differ materially from those anticipated by these forward-looking statements.Certain of these risks and uncertainties are described in greater detail under “Risk Factors” in our Annual Report on Form 10-K or in our other filings with the Securities and Exchange Commission, or the SEC. These forward-looking statements are necessarily dependent upon assumptions and estimates that may prove to be incorrect. Accordingly, while we believe that the plans, intentions and expectations reflected in these forward-looking statements are reasonable, we cannot assure you that deviations from these plans, intentions or expectations will not be material.The forward-looking statements included in this report, and all subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf, are expressly qualified in their entirety by the risk factors and cautionary statements discussed in our filings to the SEC.We undertake no obligation to publicly update any forward-looking statements to reflect future circumstances or changes in our expectations. 34 Item 3.Quantitative and Qualitative Disclosures about Market Risk Quantitative and Qualitative Disclosures About Market Risk At March31, 2010, approximately 65% of our consolidated debt had fixed interest rates. The following table provides information about our financial instruments that are sensitive to changes in interest rates.For debt obligations, the table presents scheduled maturities and weighted average interest rates, by maturity dates.The fair value debt indicates the estimated principal amount of debt having the same debt service requirements that could have been borrowed at the date presented, at then current market interest rates. Expected Maturity Date at March31, 2010 (dollars in thousands) Expected Maturity Date Thereafter Total Fair Value Liabilities Fixed-rate: Debt $ Average interest rate 8.70% 8.62% 7.68% 8.61% 9.61% 5.81% 9.27% Floating-rate: Debt - - - Average interest rate(a) 5.20% 3.76% 4.26% - - - 3.91% Total debt $ Average interest rate 8.67% 4.69% 4.35% 8.61% 9.61% 5.81% 7.43% Net discount ) Total debt $ (a) The average floating interest rate represents the implied forward rates in the yield curve at March31, 2010. Item 4.Controls and Procedures (a)Evaluation of disclosure controls and procedures. We have no employees.FelCor, as our sole general partner, performs our management functions.Under the supervision and with the participation of FelCor’s management, including its chief executive officer and chief financial officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934) as of the end of the period covered by this report (the “Evaluation Date”).Based on this evaluation, FelCor’s chief executive officer and chief financial officer concluded, as of the Evaluation Date, that our disclosure controls and procedures were effective, such that the information relating to us required to be disclosed in our reports is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and is accumulated and communicated to FelCor’s management, including its chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosures. (b)Changes in internal control over financial reporting. There have not been any changes in our internal control over financial reporting (as defined in Rule 13a-15(f) promulgated under the Securities Exchange Act of 1934) during the quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 35 PART II OTHER INFORMATION Item 5.Other Information On May 3, 2010, certain of our subsidiaries entered into a Credit Agreement (the “Loan Agreement”) with Fortress Credit Corp., as the administrative agent and lender, and the other lenders thereto, providing for a loan in the original principal amount of $212,000,000 (the “Loan”).The Loan has a term of five years and bears a variable interest rate (LIBOR, subject to a floor of 3%, plus 5.10%).The Loan is secured by first priority mortgages on nine hotel properties owned by certain of the borrowers and a pledge of the equity interests of the borrowers.The Loan Agreement, which contains no corporate-level financial covenants, includes prepayment rights and allows for partial release of collateral, subject to certain conditions.The Loan is subject to acceleration upon the occurrence of certain events of default.The Loan is nonrecourse, except for certain customary recourse carveouts.FelCor LP has guaranteed the recourse carveouts.The proceeds from the Loan were used to repay existing $210million in loans maturing in May 2010, which were secured by 11 hotels, including the nine hotels securing the new loan, leaving two hotels unencumbered. Item 6.Exhibits The following exhibits are furnished in accordance with the provisions of Item 601 of Regulation S-K: Exhibit Number Description of Exhibit Third Supplemental Indenture, dated as of March 23, 2010, by and among FelCor Lodging Trust Incorporated, FelCor Lodging Limited Partnership, certain of their subsidiaries, as guarantors, and U.S. Bank National Association, as trustee and collateral agent, relating to the 10% Senior Secured Notes due 2014 (filed as Exhibit4.1 to FelCor’s Form 10-Q for the period ended March31, 2010, and incorporated herein by reference). Form of Mortgage, Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing by and among FelCor Lodging Trust Incorporated, FelCor Lodging Limited Partnership, certain of their subsidiaries, as guarantors, and U.S. Bank National Association, as trustee and collateral agent, relating to the 10% Senior Secured Notes due 2014 (filed as Exhibit10.1 to FelCor’s Form 10-Q for the period ended March31, 2010, and incorporated herein by reference). Certification of the Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Executive Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 36 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FELCOR LODGING LIMITED PARTNERSHIP a Delaware limited partnership By: FelCor Lodging Trust Incorporated Its general partner Date:May 3, 2010 By: /s/ Lester C. Johnson Name: Title: Lester C. Johnson Senior Vice President and Chief Accounting Officer 37
